Title: To James Madison from Thomas Tunno and John Price, 22 July 1801 (Abstract)
From: Tunno, Thomas,Price, John
To: Madison, James


22 July 1801, Charleston. Encloses memorials to both houses of Congress with other documents related to the South Carolina, which was condemned at Palma, Majorca, in violation of treaty between U.S. and Spain. Enclosed papers show that condemnation was carried out under provisions of “a late Law of Spain, passed in 1799, posterior to the Treaty.” Asks JM to present memorials and documents, confident that claim “will meet with due regard” and that the incident will be called to the attention of American minister in Madrid.
 

   
   RC and enclosures (DNA: RG 76, Spain, Treaty of 1819, Misc. Documents). RC 1 p.; docketed by Wagner. Enclosures (10 pp., partly in Spanish) are copies of David Humphreys’s correspondence with Spanish minister, 8 Nov. 1800–8 Feb. 1801, concerning the South Carolina. JM appears to have forwarded the memorials to Congress, for on 12 Feb. 1802 he responded to orders of both houses to report on the memorials (DNA: RG 233; DNA: RG 46).


